DETAILED ACTION
Claim Objections
Claims 9 and 22 are objected to because of the following editorial errors, which could be change to as follows:
--9.	The assembly of claim 7, wherein the assembly further comprises two or more housings incorporating a porous filter medium, each [[each]] of the [[2] one or more housings having a valve connected to the outlet of the downstream portion.--

--22. 	The assembly of claim 10, wherein the [[membrane]] porous filter medium is a hollow fiber membrane filter medium.--

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 16-19 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  --comparing the measured pressure of the gas within the gas-filled testing volume to a pressure …--.
Note that without the above step(s), the recited method wouldn’t be able to test integrity of a porous filter medium.  In other words, after performing all the steps as recited in claim 1 for example, one still can’t obtain any test result of whether the porous medium under test is defective or non-detective (Dependent claims 2-6 and 16-19 fall together with independent claim 1).
Going forward with examination, based on applicant’s description of the invention, written in paragraph [0014] for example, claim 1 is interpreted to be:
--1. 	A method for testing [[the]] integrity of a porous filter medium having an upstream side and a downstream side, said porous filter medium being incorporated into a housing, said housing comprising an interior separated by the porous filter medium into an upstream portion at the upstream side of the filter medium and a downstream portion at the downstream side of the filter medium, said housing further comprising an inlet in fluid connection with the upstream portion and an outlet in fluid connection with the downstream portion of the interior, said outlet being connected to a filtrate conduit comprising a closable end remote from said outlet, and said porous filter medium having a predefined bubble point;
said method comprising:
[[-]] providing the porous filter medium in a state wherein the pores of the filter medium are wetted and filled with a liquid;
[[-]] providing the downstream portion of the interior of the housing and the filtrate conduit filled with a liquid so as to have gas displaced in the downstream portion of the interior and the filtrate conduit;
[[-]] closing the remote closable end of the filtrate conduit;
[[-]] draining the upstream portion of the interior and filling the upstream portion with a testing gas at least to such an extent that essentially the whole upstream side of the porous filter medium is exposed to the testing gas while retaining the liquid in the downstream portion of the interior;
[[-]] providing a gas-filled testing volume fluidly connected to the downstream portion of the interior via said filtrate conduit filled with liquid, said gas-filled testing volume being selected such that, when a filter medium is tested having a bubble point corresponding to the predefined bubble point, a pressure increase of a gas within the gas-filled testing volume of about 100 mbar or more is obtained within a period of 10 minutes;
[[-]] providing a means for measuring [[the]] a pressure in the downstream portion of the interior;
[[-]] creating a pressure of [[the]] a testing gas in the upstream portion of the interior corresponding to a predetermined testing differential pressure and maintaining the pressure at the predetermined differential pressure, said predetermined testing differential pressure being lower than the predefined bubble point of the porous filter medium; [[and]]
[[-]] measuring a pressure of the gas within the gas-filled testing volume within a predetermined time after the predetermined testing differential pressure has been established; and

comparing the measured pressure of the gas within the gas-filled testing volume to a pressure obtained within the predetermined time when testing a non-defective porous filter medium, wherein in case the measured pressure of the gas within the gas-filled testing volume is higher than a predefined pressure provided for the non-defective porous filter medium in a specific filtration environment, the porous filter medium under test is qualified as defective.--

Claims 7-15 and 20-23 are similarly rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  -- a means for comparing a measured pressure of the gas within the gas-filled testing volume within the predetermined time to a pressure…--.
Note that without the above element(s), the recited assembly wouldn’t be able to test integrity of a porous filter medium.  In other words, even having all the elements as recited in claim 7 for example, the assembly still can’t obtain any test result of whether a porous medium under test is defective or non-detective (Dependent claims 7-15 and 20-23 fall together with independent claim 7).
Going forward with examination, based on applicant’s description of the invention, written in paragraph [0014] for example, claim 7 is interpreted to be:
--7. 	An assembly for testing [[the]] integrity of a porous filter medium, said assembly comprising:
[[-]] one or more housings, each of said one or more housings comprising an interior separated into an upstream portion and a downstream portion; said one or more housings further comprising an inlet in fluid connection with the upstream portion and an outlet in fluid connection with the downstream portion of the interior,
[[-]] a porous filter medium separating the interior of a housing into said upstream portion at an upstream side of the porous filter medium and said downstream portion at a downstream side of the porous filter medium, said porous filter medium being provided in the form of one or more filter elements, said porous filter medium having a predefined bubble point;
[[-]] a gas-filled testing volume fluidly connectable to the downstream portion(s) of the one or more housings;
[[-]] a means for measuring [[the]] a pressure of [[the]] a gas within the gas-filled testing volume within a predetermined time;
[[-]] a filtrate conduit providing a flow path extending from the outlet of the interior of each the one or more housings to the gas-filled testing volume, said filtrate conduit comprising a closable end remote from the outlet; [[and]]
[[-]] a pressure source suitable for increasing [[the]] a pressure of [[the]] a testing gas in the upstream portion of the one or more housings up to a predetermined testing differential pressure and maintaining the pressure at [[the]] a predetermined pressure level, said predetermined testing differential pressure being lower than the predefined bubble point of the porous filter medium, and
a means for comparing a measured pressure of the gas within the gas-filled testing volume within the predetermined time to a pressure obtained within the predetermined time when testing a non-defective porous filter medium, wherein in case the measured pressure of the gas within the gas-filled testing volume is higher than a predefined pressure provided for the non-defective porous filter medium in a specific filtration environment, the porous filter medium under test is qualified as defective.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11, 13-14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randhahn et al. (US 5,594,161).
Randhahn teaches:
7. 	An assembly for testing integrity of a porous filter medium (1), said assembly comprising (See figs. 1, 2, reproduced below):
one or more housings (6), each of said one or more housings (6) comprising an interior separated into an upstream portion and a downstream portion; said one or more housings (6) further comprising an inlet (8) in fluid connection with the upstream portion and an outlet (5) in fluid connection with the downstream portion of the interior,
a porous filter medium (1) separating the interior of a housing (6) into said upstream portion at an upstream side of the porous filter medium (1) and said downstream portion at a downstream side of the porous filter medium (1), said porous filter medium (1) being provided in the form of one or more filter elements (1), said porous filter medium (1) having a predefined bubble point (Note that the porous filter medium 1 being tested is not part of the assembly being claimed, therefore the recited feature of the porous medium 1 is irrelevant to the assembly.  Furthermore, Randhahn teaching is applicable to test integrity of any type of porous filter medium including but not limited to the one recited in the claim);
a gas-filled testing volume (5) fluidly connectable to the downstream portion(s) of the one or more housings (6);
a means (PI) for measuring a pressure of a gas within the gas-filled testing volume (5) within a predetermined time;
a filtrate conduit (5) providing a flow path extending from the outlet of the interior of each the one or more housings (6) to the gas-filled testing volume (5), said filtrate conduit (5) comprising a closable end (4) remote from the outlet;
a pressure source (upstream of the inlet 8) suitable for increasing a pressure of a testing gas (e.g., air or hydrogen gas; Col. 6, line 18) in the upstream portion of the one or more housings (6) up to a predetermined testing differential pressure and maintaining the pressure at a predetermined pressure level, said predetermined testing differential pressure being lower than the predefined bubble point of the porous filter medium (or at any suitable pressure; Col. 3, line 45 – Col. 6, line 20; Col. 6, lines 5-50), and
a means for comparing a measured pressure of the gas within the gas-filled testing volume within the predetermined time to a pressure obtained within the predetermined time when testing a non-defective porous filter medium, wherein in case the measured pressure of the gas within the gas-filled testing volume is higher than a predefined pressure provided for the non-defective porous filter medium in a specific filtration environment, the porous filter medium under (1) test is qualified as defective (Fig. 2; Col. 3, line 45 – Col. 6, line 20; Col. 6, lines 5-50).

    PNG
    media_image1.png
    620
    623
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    461
    719
    media_image2.png
    Greyscale

8.	The assembly of claim 7, wherein the assembly forms a part of an industrial filtration system (shown at least in figs. 3, 4).

9. 	The assembly of claim 7, wherein assembly further comprises two or more housings incorporating a porous filter medium (1), each of the one or more housings having a valve (4) connected to the outlet of the downstream portion (as shown at least in fig. 3, 4).

10. 	The assembly of claim 7, wherein the one or more filter elements (1) are in the form of a filter candle (as shown in fig. 1 for example).
11. 	The assembly of claim 7, wherein said assembly comprises an inlet valve (on the inlet 8, as shown in fig. 1 for example) for fluidly connecting the upstream portion of each of the one or more housings (6) with a source of pressurized testing gas (e.g., air or hydrogen gas; Col. 6, line 18; Col. 3, line 45 – Col. 6, line 20; Col. 6, lines 5-50).

13. 	The assembly of claim 7, wherein the gas-filled testing volume (5) comprises an outlet (downstream of a valve 4) for fluidly connecting the gas-filled testing volume (5) to the environment (as shown at least in fig. 1).

14. 	The assembly of claim 7, wherein each housing is provided with a separate inlet and a valve (13) for providing testing gas to the upstream portion of the interior of the one or more housings (See fig. 3 and associated descriptions).

20. 	The assembly of claim 8, wherein the industrial filtration system is for filtering liquids in the fields of food and beverage, chemistry, pharmaceutical and biotechnology (Note that the claim recites intended usage which is unpatentable.  Nevertheless, Randhahn indeed teaches the claim having such usage.  See Col. 7, line 25-35).

21. 	The assembly of claim 9, wherein the porous filter medium (1) is selected from a pleated filter medium, a membrane filter medium and combinations thereof (Please note that a porous filter medium 1 being tested is not part of the assembly being claimed, therefore the recited feature of the porous medium 1 is irrelevant to the assembly.  Furthermore, Randhahn teaching is applicable to test integrity of any type of porous filter medium including but not limited to the one recited in the claim).

22. 	The assembly of claim 10, wherein the porous filter medium (1) is a hollow fiber membrane filter medium (Again, please note that a porous filter medium 1 being tested is not part of the assembly being claimed, therefore the recited feature of the porous medium 1 is irrelevant to the assembly.  Furthermore, Randhahn teaching is applicable to test integrity of any type of porous filter medium including but not limited to the one recited in the claim).

Allowable Subject Matter
Claims 1-6 and 16-19 would be allowed if the above 112 rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: 
“…draining the upstream portion of the interior and filling the upstream portion with a testing gas at least to such an extent that essentially the whole upstream side of the porous filter medium is exposed to the testing gas while retaining the liquid in the downstream portion of the interior;
providing a gas-filled testing volume fluidly connected to the downstream portion of the interior via said filtrate conduit filled with liquid, said gas-filled testing volume being selected such that, when a filter medium is tested having a bubble point corresponding to the predefined bubble point, a pressure increase of a gas within the gas-filled testing volume of about 100 mbar or more is obtained within a period of 10 minutes;
providing a means for measuring a pressure in the downstream portion of the interior;
creating a pressure of a testing gas in the upstream portion (20) of the interior corresponding to a predetermined testing differential pressure and maintaining the pressure at the predetermined differential pressure, said predetermined testing differential pressure being lower than the predefined bubble point of the porous filter medium (18);
measuring a pressure of the gas within the gas-filled testing volume within a predetermined time after the predetermined testing differential pressure has been established; and
comparing the measured pressure of the gas within the gas-filled testing volume to a pressure obtained within the predetermined time when testing a non-defective porous filter medium, wherein in case the measured pressure of the gas within the gas-filled testing volume is higher than a predefined pressure provided for the non-defective porous filter medium in a specific filtration environment, the porous filter medium under test is qualified as defective.” 
(Claims 2-6 and 16-19 are dependent on claim 1.) 

Claims 12, 15 and 23 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and if the above 12 rejections were overcome).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the assembly comprises a valve for fluidly connecting and disconnecting the gas-filled testing volume to the downstream portion of each of the one or more housings.”

With respect to claim 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the gas-filled testing volume is provided in a portion of said filtrate conduit, said filtrate conduit portion being delimited by an upstream valve and a downstream valve defining in between the gas-filled testing volume.”
(Claim 23 is dependent on claim 15.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           November 29, 2022